Citation Nr: 1312019	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-47 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for radiculopathy of the left lower extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for bladder outlet obstruction, to include as secondary to the service-connected lumbar spine disability.

4.  Whether new and material evidence to reopen a claim for service connection for a right hip disorder has been received.

5.  Entitlement to service connection for a right hip disorder.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In October 2010, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A copy of the hearing transcript has been associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to an increased evaluation for lumbar strain, an increased evaluation for radiculopathy of the left lower extremity, service connection for bladder outlet obstruction, and service connection for a right hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO denied service connection for a right hip disorder. Although notified of this decision in January 2007, the Veteran did not appeal and he did not submit new and material evidence within the one year appeal period.

2.  The evidence received since the December 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for a right hip disorder.  



CONCLUSIONS OF LAW

1.  The December 2006 decision that denied service connection for a right hip disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  Evidence received since the December 2006 decision is new and material with regard to the claim for service connection for a right hip disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2012). 

However, as the Board is granting the only claim being decided, i.e., the application to reopen and the claim for service connection for a right hip disorder, this claim is substantiated, and there are no further VCAA duties with regard to it.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 


Application to Reopen

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

Service connection for a right hip disorder was initially denied in a December 2006 rating decision.  At that time, there was post-service evidence of right hip pain, but no evidence of a clinically diagnosed right hip injury.  The Veteran was notified of this denial in a letter dated in January 2007, but he did not appeal the decision and he did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

Since the December 2006 denial, the most significant pieces of evidence relating to the Veteran's claim for service connection for a right hip disorder are a VA treatment record, dated in April 2009, that includes the Veteran's complaints of bilateral hip pain that radiated from his lumbar spine to the outer hips, and an October 2010 hearing transcript in which the Veteran testified before the Decision Review Officer at the RO.  During the hearing, the Veteran testified that he had to compensate for his service-connected left lower extremity when he walked due to an altered gait.  He stated that the pain from his service-connected lumbar spine disability "kind of carrie[d] over to the right hip."

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the Veteran's statements and the April 2009 VA treatment note suggest that the Veteran may have a right hip disability that is related to his service-connected lumbar spine and left lower extremity disabilities.  There is enough evidence that would trigger VA's duty to provide an examination for the claim.  Id.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's claim of service connection for a right hip disorder.   


ORDER

The application to reopen a claim for service connection for a right hip disorder is granted. 



REMAND

The issues of entitlement to an increased evaluation for lumbar strain, an increased evaluation for radiculopathy of the left lower extremity, service connection for bladder outlet obstruction, and service connection for a right hip disorder must be remanded for further development of factual and medical evidence, to specifically include obtaining any outstanding VA treatment records and private treatment records and to obtain VA medical opinions.

The Board notes that the most recent VA treatment records associated with the record are dated in May 2010.  Therefore, further attempts should be made to obtain any outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

In this case, the Veteran's last examinations in connection with his claims for an increased evaluation for lumbar strain and radiculopathy of the left lower extremity were provided in February 2010, or over three years ago.  Since the VA examination, the Veteran has alleged that his low back symptoms symptoms have increased in severity and he is unable to perform activities, including mowing the lawn and house cleaning.  He also indicated that he is unable to sit at his desk, stand, or walk for long periods of time due to his increased low back pain.  See DRO hearing transcript, p. 1.  Additionally, the Veteran testified that his left leg radiculopathy symptoms have increased in severity.  He stated that he had increased pain, weakness, and instability in his left leg and symptoms of restless leg syndrome.  See DRO hearing transcript, p. 2.  Since there are signs of possible worsening of the low back and left leg disabilities, the Board finds that VA examinations with more contemporaneous findings are necessary to make a determination on these claims.

With respect to the service connection claims, the Board notes that VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

During the October 2010 DRO hearing, the Veteran testified that, during treatment at a VA urology clinic, a treatment provider told him that his current bladder and prostate problems were caused by the injury that resulted in his service-connected lumbar spine disability.  The examiner who conducted the February 2010 VA genitourinary examination did not provide an opinion as to whether the Veteran's current bladder outlet obstruction was due to service, including the injury that resulted in his service-connected lumbar spine disability.  Instead, the examiner opined that it was less likely as not that the Veteran's current urinary retention is due to his service-connected lumbar spine disability.  The examiner noted that VA treatment records showed urology treatment notes that documented a benign prostatic hypertrophy and bladder outlet obstruction causing urinary retention.  The examiner also noted that cystometrogram (CMG) studies indicated that the Veteran had intact bladder sensation, suggesting that there was no neurogenic bladder condition due to the service-connected low back disability.

Additionally, during the hearing, the Veteran testified that he had to compensate for his service-connected left lower extremity when he walked due to an altered gait.  He stated that the pain from his service-connected lumbar spine disability "kind of carrie[d] over to the right hip."  See DRO hearing transcript, pp. 2, 4.

Since the evidence is insufficient to render a decision on the service connection claims, VA examinations as to the etiology of the claimed bladder outlet obstruction and right hip disabilities are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include any VA treatment records not associated with the record.

The AOJ must provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  

The AOJ must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2.  After completing the preceding development, the Veteran should be afforded a VA spine examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected lumbar spine disability. 

3.  Schedule a VA examination to ascertain the current severity and manifestations of the service-connected radiculopathy of the left lower extremity.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left lower extremity disability. 

4.  Schedule the Veteran for a VA genitourinary examination for the purpose of ascertaining whether the Veteran's claimed bladder outlet obstruction disability is the result of any in-service event or incident, or whether it was caused by or permanently aggravated by a service-connected disability.

All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify whether the Veteran has a current bladder outlet obstruction disability, to include a benign prostatic hypertrophy.  Then, as to any diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the disability is related to an in-service injury to the lumbar spine area.  He or she should also state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by the service-connected lumbar spine disability.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

5.  Schedule the Veteran for a VA examination for the purpose of ascertaining whether the Veteran's claimed right hip disability is the result of any in-service event or incident, or whether it was caused by or permanently aggravated by a service-connected disability.

All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify whether the Veteran has a current right hip disability, to include any radiculopathy.  Then, as to any diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the disability is related to an in-service injury to the lumbar spine area.  He or she should also state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by the service-connected lumbar spine disability and/or service-connected radiculopathy of the left lower extremity.


A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

6.  The Veteran's assertion that there is a relationship between the urologic condition and service is unsupported.  The appellant is to be informed that if he had a conversation with an examiner regarding causation, he must submit such evidence.

7.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


